DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	This action is responsive to an amendment filed on 11/05/2021. Claims 1-4 are pending. Claims 5-19 are allowed.

Response to Arguments
2. 	Applicants arguments filed in the 11/05/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


Allowable Subject Matter
3.	Claims 5-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 5 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a wearable system operating a PAA comprising: a speaker; a microphone; a memory that stores instructions; and a 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 7,084,775) in view of Fumio Isozaki (WO 2005/091296, English Translation) in further view of Welin (US 2002/0031086).
	Regarding claim 1, Smith teaches a wearable system operating a PAA comprising: a speaker; a microphone; a memory that stores instructions; and a processor operatively coupled to the memory, wherein the processor executes the instructions to perform operations comprising (see fig. 4, col. 3, line 65-col. 4, line 37. The cell phone has memory and speaker. The mobile device comprise of a cellular phone which incorporates microphone, processor, speaker, display, memory.): receiving target data from a remote server, where the target data has been previously requested by a user when establishing notification settings (see fig. 1-2, col. 6, line 53-col. 7, line 30, col. 8, lines 27-53. The user can set up notification settings with the weather service via a registration service. The user can specify alerts based on the urgency level of the weather information to be received by the user device. Thus setting up a notification is set up with the weather service system.).

	Isozaki teaches retrieving an earcon associated with the data; receiving a non-vocal sonification audio file associated with the status of the data; combining the earcon and sonification into a notification audio signal; and presenting the notification audio signal to the user (see English translation ¶ 0047, section 0022. The sound icon (earcon) is a unique sound (sound effect can be specific melody, a phrase, sample of sounds, etc… When the CD is played, the sound icon will form a sound to notify the user of the next CD to be played. This provides the retrieving an earcon (sound icon) as a CD (data file) and the state of the data which is combined with the earcon to provide notification to a user that the next content to be played.). 
	It would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify Smith to incorporate sonification and earcon being associated in combinational data. The modification provides the user with the earcon prior to the content being played out to the user.  
	Smith and Isozaki do not specifically state a wearable device.
	Welin teaches a wearable device (see fig. 2A, ¶ 0097. The cellular phone having a wearable mobile enclosure with a belt clip.). 
	It would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify Smith and Isozaki to incorporate a wearable cellular phone device. The modification provides the user to wear the cell phone on the person. 


6.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 7,084,775) in view of Fumio Isozaki (WO 2005/091296, English Translation) in further view of Welin (US 2002/0031086) in further view of Lee et al. (US 8,654,993).
	Regarding claim 2, Welin and Isozaki do not teach the wearable system of claim 1, where the operations further comprise: generating a sonification audio file by adjusting the acoustic spectrum over a period of time of a stored baseline audio file. 
	Lee teaches generating a audio file by adjusting the acoustic spectrum over a period of time of a stored baseline audio file (see claim 8. The audio files are controlled for playback and the volume of the audio output is adjusted for a time period.).
It would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify Welin and Isozaki to incorporate a adjustable acoustic  spectrum over a time period. The modification provides the audio file volume being adjusted over a time period.
	Smith teaches sonification audio file (see col. 10, lines 64-col. 11, line 24. The system provides alerts when sent from the system to the user device. The alerts being special tones or beeps will be considered earcons being  personalized audio signal to inform user. The announcement being a voice simulation to provide voice announcement to the user will be considered the sonification. The weather notification is presented.).
	Therefore the combination of Lee to Smith for the sonification audio file would be obvious for the media output.  
.


7.	Claim 3 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 7,084,775) in view of Fumio Isozaki (WO 2005/091296, English Translation) in further view of Welin (US 2002/0031086).
Regarding claim 3, Smith teaches the wearable system of claim 1, where the operations further comprise: generating a sonification audio file by analyzing the data for a trend and selecting a stored audio file associated with the trend (see col. 10, lines 64-col. 11, line 24. The system provides alerts when sent from the system to the user device. The alerts being special tones or beeps will be considered earcons being  personalized audio signal to inform user. The announcement being a voice simulation to provide voice announcement to the user will be considered the sonification). The alert options being presented cab be used in conjunction with one another. Thus providing the alert (tone or beep) and the voice notification being combined to work in conjunction with one another. The trend would be in line with the weather information and related topics to the alert based on urgency level.). 
  

	


8.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 7,084,775) in view of Fumio Isozaki (WO 2005/091296, English Translation) in further view of Welin (US 2002/0031086) in further view of Patterson et al. (US 5,749,056).
	Regarding claim 4, Smith, Isozaki and Welin do not teach the wearable system of claim 3, where the trend is whether the data is increasing or decreasing when compared to a previously stored value. 
	Patterson teaches where the trend is whether the data is increasing or decreasing when compared to a previously stored value (see claims 1-2. The system compares speaker levels to a predetermined threshold which automatically cease increasing the audio level in response to the audio level reaching a predetermined threshold. The function as to comparing and operating based on predetermined values are obvious based on the feature. Therefore defining a data value being increasing or decreasing would be in correlation with the predestined value (threshold).).
	It would have been obvious to one of ordinary skill in the art at the  time the invention was made to modify Smith, Isozaki and Welin to incorporate a comparing values in regards to increasing or decreasing of the a audible data. The modification provides the calculation as to provide values and comparing function as to make a determination as to increasing or decreasing based on data. Thus the trend can be obviously a subject matter as disclosed by Smith for repeating a warning or alert based on predetermined values.  


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651